453 F.2d 887
Robert Glenn THOMPSON, Appellant,v.UNITED STATES of America.
No. 19303.
United States Court of Appeals,Third Circuit.
Submitted Nov. 29, 1971.Decided Dec. 22, 1971.

Robert Glenn Thompson, pro se.
Harry A. Nagle, Asst. U. S. Atty., Lewisburg, Pa.  (S. John Cottone, U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before SEITZ, Chief Judge, KALODNER and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The appellant, an inmate of the federal penitentiary at Lewisburg, Pennsylvania, filed in the district court a motion for leave to file in forma pauperis a pleading entitled as a petition for a "Writ of Habeas Corpus Cum Causa."  In this pleading he complained that the prison authorities refused to permit him to receive from the East German Red Cross a monthly gratuity of fifty dollars.  Appellant is an East German national.  His pleading, inartistically drawn, may be construed as an action in the nature of mandamus against the prison authorities pursuant to 28 U.S.C. Sec. 1361 (1971).  The district court entered an order denying leave to file the petition in forma pauperis on the ground that it raised an issue involving nothing more than the orderly administration of the prison system with which courts cannot interfere.  The appellant petitioned this court for leave to appeal in forma pauperis.  This court required the respondent to file an answer to that petition, and after considering that answer denied leave to proceed in such fashion.  Appellant then paid the appropriate filing fees, and an order was entered permitting the docketing of his appeal out of time.


2
We have now been informed by the United States Department of Justice, Bureau of Prisons, that it has no objection to the receipt of the monthly gratuity from the East German Red Cross provided that the funds are deposited to the appellant's account at the prison, to be expended (1) at the prison commissary for purposes and in amounts permitted to all prisoners under uniform prison regulations, and (2) in excess of such amounts for the pursuit of legal remedies in connection with efforts to obtain a new trial.


3
To the extent that the appellant's petition states a claim upon which relief in the nature of mandamus might have been given it is at this time by virtue of the action of the Bureau of Prisons moot.  The appeal, therefore, will be dismissed.